ON PETITION FOR REHEARING GRANTED
MILLS, Chief Judge.
In our initial opinion, we reversed an award for temporary total disability on the basis that the evidence failed to establish that Alexander was, by reason of injury, unable to work. In so ruling we noted that Alexander did not testify that he was unable to work but only that he was “out of work.”
The petition for rehearing points out that Alexander’s statement as to how long he was “out of work” was in response to the question, “How long was it you were out of work because of the effect of the accident ?” (Emphasis supplied)
In light of this clarification of the context of the testimony, we agree with Alexander’s contention that there was competent substantial evidence to support the finding of temporary total disability.
The petition for rehearing is granted; our opinion of 4 November 1980 is vacated and set aside; and the order appealed is affirmed.
Our order of 4 November 1980 awarding an attorney’s fee of $500.00 to Alexander is also vacated and Alexander is awarded an attorney’s fee of $1,000.00.
McCORD and THOMPSON, JJ., concur.